Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,219,869 in view of Kawai et al. (US 2001/0021859).
Regarding claim 21 of the present application, patent claim 1 recites the invention exactly as claimed except fails to recite that the method is intended for actuating an end effector of a surgical tool of a robotic surgical system and only recites that the method is intended for actuating an end effector (see claim 21, lines 1-2 of the present application and claim 1, line 1 of the patent).
However, Kawai et al. disclose a similar method for actuating an end effector of a surgical tool (as described below) of a robotic surgical system (¶[0053]) which allows minute manipulations of the surgical tool to operate on delicate tissue within a constrained space (¶[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Kawai et al. to have used the method of patent claim 1 to operate an end effector of a surgical tool of a robotic surgical system in order to allow minute manipulations of the end effector when operating on delicate tissue within a constrained space.
Regarding claims 22-32 of the present application, patent claims 2-12 (dependent on patent claim 1) recite the limitations exactly as claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2001/0021859).
Regarding claim 13, Kawai et al. disclose a method (it is noted that the claimed “coupling” steps are considered to be required in making the device of Kawai et al.) comprising: coupling a plurality of cable sections (upper and lower sides of cables 44A and 44B) to a plurality of jaw pulleys (411) with at least one cable section coupled to each of at least two radial sides of each jaw pulley (Figure 4c), each jaw pulley connected to a corresponding jaw (41A and 41B); coupling each of the cable sections to a driving pulley (98 - note that a driving force component directly coupled to a pulley is not positively recited); changing a direction of rotation of the driving pulley from a first direction to a second direction; and responsive to changing the direction of rotation of the driving pulley, changing a direction of rotation of each of the jaw pulleys, creating a tension in a different cable section coupled to each jaw pulley, and alternating between opening and closing the jaws (paragraphs 0057 and 0058).
Regarding claim 15, at least two of the cable sections are part of a single continuous cable (Figure 4C; paragraphs 0057 and 0058).
Regarding claim 16, the method further comprises: coupling a first segment (a portion contacting the pulleys can be considered as a segment as claimed) of a first cable section of a continuous cable ( cables 44A and 44B can be considered as one continuous cable) including at least two of the plurality of cable sections to a radial side of a first jaw pulley; coupling a second segment of the first cable section to the driving pulley; coupling a first segment of a second cable section of the continuous cable to the driving pulley; and coupling a second segment of the second cable section to a different radial side of the second jaw pulley (evident from Figure 4c).
Regarding claim 17, the method further comprises coupling a single segment of the continuous cable to the driving pulley when the second segment of the first cable section coincides with the first segment of the second cable section (evident from Figure 4c).
Regarding claim 18, the method further comprises: coupling at least two segments of the continuous cable to the driving pulley when the second segment of the first cable section does not coincide with the first segment of the second cable section (evident from Figure 4c).
Regarding claim 19, the method further comprises:: coupling a first segment of a first cable section of a continuous cable including at least two of the plurality of cable sections to a radial side of a first jaw pulley; coupling a second segment of the first cable section to the driving pulley; coupling a first segment of a second cable section of the continuous cable to the driving pulley; and coupling a second segment of the second cable section to a different radial side of the first jaw pulley (evident from Figure 4c).
Regarding claim 20, the method further comprises: coupling a single segment of the continuous cable to the driving pulley when the second segment of the first cable section coincides with the first segment of the second cable section (evident from Figure 4c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2001/0021859).
Regarding claim 14, Kawai et al. fail to disclose that each of the cable sections are separate cables. However, Applicant has not disclosed any particular advantage or patentable distinction between the embodiment of Figure 3B and the remaining embodiments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cable sections of Kawai et al. as separate cables since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eric Rosen at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771